              Case 2:20-cr-00195-KSM Document 2 Filed 07/13/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    ANNE MARIE B. COYLE,                                        CRIMINAL ACTION

         Plaintiff,
                                                                NO. 20-CR-195-KSM
         v.

    CHARLES TALBERT,

         Defendant.


                                         MEMORANDUM

MARSTON, J.                                                                     July 13, 2020

        Presently before the Court is Charles Talbert’s pro se Notice of Removal from State

Court. (Doc. No. 1.) For the reasons that follow, the Court will remand this case to the

Philadelphia County Court of Common Pleas.

                                                   I.

        A review of Talbert’s Notice of Removal and the publicly available state court dockets1

show that the underlying cases Talbert seeks to remove are criminal actions against him by the

Commonwealth of Pennsylvania. See Commonwealth v. Talbert, C.P. Phila., No. CP-51-CR-

2223-2019 (“Talbert I”); Commonwealth v. Talbert, C.P. Phila., No. CP-51-CR-2622-2019

(“Talbert II”).

        According to the docket, in Talbert I, Talbert was charged with the following counts:

robbery in violation of 18 Pa. C.S.A. § 3701; theft by unlawful taking of movable property in

violation of 18 Pa. C.S.A. § 3921; receiving stolen property in violation of 18 Pa. C.S.A. § 3925;


1
 “Because the criminal docket is a matter of public record, the Court may take judicial notice of the
docket sheet[s] in the underlying case[s].” Freeman v. Green, Civil Action No. 20-CV-400, 2020 WL
673297, at *1 n.4 (E.D. Pa. Feb. 11, 2020).
           Case 2:20-cr-00195-KSM Document 2 Filed 07/13/20 Page 2 of 5




possession of instrument of crime with intent in violation of 18 Pa. C.S.A. § 907; and terroristic

threats with intent to terrorize another in violation of 18 Pa. C.S.A. § 2706.

        The docket shows that Talbert was charged with similar counts in Talbert II: robbery in

violation of 18 Pa. C.S.A. § 3701; criminal attempt of theft by unlawful taking of movable

property in violation of 18 Pa. C.S.A. § 3921; criminal attempt of receiving stolen property in

violation of 18 Pa. C.S.A. § 3925; possession of instrument of crime with intent in violation of

18 Pa. C.S.A. § 907; and terroristic threats with intent to terrorize another in violation of 18 Pa.

C.S.A. § 2706.

        Talbert was formally arraigned in front of Trial Commissioner Linda Mariani on April

11, 2019 in Talbert I. Two weeks later, on April 25, 2019, he was formally arraigned by Judge

Vincent Petri in Talbert II. Both criminal actions are still pending, with trial scheduled for

August 17, 2020 before Judge Anne Marie Coyle.

        On June 15, 2020, Talbert filed a Notice of Removal with this Court, seeking “to remove

the State prosecution, to which he is charged of committing two (2) bank robberies in

Philadelphia, Pennsylvania” pursuant to 28 U.S.C. § 1443. (Doc. No. 1 at p. 1.) Talbert argues

that removal is proper because Talbert alleges that the Federal Bureau of Investigations (FBI)

found that there was no probable cause to prosecute him for the robberies. (Id.) Talbert also

believes and avers that the prosecution against him is “malicious, corrupt, and in retaliation of

prior civil litigation.” (Id.)

                                                 II.

        Under 28 U.S.C. § 1443, a defendant may remove state criminal prosecutions to federal

court in two situations:

        (1)     Against any person who is denied or cannot enforce in the courts of such
        State a right under any law providing for the equal civil rights of citizens of the

                                                  2
          Case 2:20-cr-00195-KSM Document 2 Filed 07/13/20 Page 3 of 5




       United States, or of all persons within the jurisdiction thereof;

       (2)     For any act under color of authority derived from any law providing for
       equal rights, or for refusing to do any act on the ground that it would be
       inconsistent with such law.

28 U.S.C. § 1443; see also Pennsylvania v. Anushiem, Criminal Action No. 20-151, 2020 WL

3469042, at *1 (E.D. Pa. June 25, 2020). “The removal permitted by 28 U.S.C. § 1443 is

narrow.” Pennsylvania v. Brown-Bey, 637 F. App’x 686, 688 (3d Cir. 2016).

       28 U.S.C. § 1455 governs the procedure for removal of state court criminal prosecutions.

Under 28 U.S.C. § 1455(b)(1), the notice of removal must be filed “not later than 30 days after

the arraignment in the State Court, or at any time before trial, whichever is earlier,” unless the

defendant shows good cause for failing to file within the allotted time frame. 28 U.S.C. §

1455(b)(1); see also Anushiem, 2020 WL 3469042, at *1; Smith, 2020 WL 67017, at *4. If the

district court determines that removal is not permitted, it must remand the action. 28 U.S.C. §

1455(b)(4); see also Freeman, 2020 WL 673297, at *2.

                                                 III.

       As noted above, Talbert was formally arraigned on April 11, 2019 and April 25, 2019 in

his respective state criminal prosecutions. Talbert did not file his notice of removal until June

15, 2020, over one year later. Because Talbert did not file his notice of removal within thirty

days after he was arraigned, nor did he allege that there was good cause to excuse him from the

requirement, Talbert’s request for removal is untimely. Accordingly, we deny his request for

removal. See Anushiem, 2020 WL 3469042, at *2 (denying request for removal where the notice

of removal was untimely); Smith, 2020 WL 67017, at *4 (same); Freeman, 2020 WL 673297, at

*2 (same); Pennsylvania v. Tejada, Case No. 1:19-cv-142, 2019 WL 2997015, at *1 (W.D. Pa.

June 7, 2019) (same).

       Even if Talbert’s notice of removal was timely filed, he has not satisfied the substantive

                                                  3
           Case 2:20-cr-00195-KSM Document 2 Filed 07/13/20 Page 4 of 5




statutory requirements for removal under 28 U.S.C. § 1443.2 Talbert has not shown that he was

denied a specific federal right designed to promote racial equality or that the right cannot be

enforced in state court. See Brown-Bey, 637 F. App’x at 688 (“[A] defendant seeking to remove

a case under § 1443(1) must demonstrate that the rights claimed arise under a provision of the

Constitution or federal law specifically designed to promote racial equality, and must also

specifically allege that he has been denied or cannot enforce in the state court the right that was

created by the civil rights law under which he seeks protection.”); Smith, 2020 WL 67017, at *4

(holding that the defendant did not meet the requirement of § 1443(1) where she did “not allege

that she was being denied a right arising under a federal law providing for specific civil rights

stated in terms of racial equality,” nor did she show that state courts could not enforce her

rights); Freeman, 2020 WL 673297, at *3 (holding that removal was improper and remanding

the action where the petitioner “failed to timely demonstrate in the statutorily prescribed manner

that she has been denied a specific, race-based federal right that cannot be enforced in the courts

of the Commonwealth of Pennsylvania”). “A claim by a removal petitioner that he will be

denied due process of law because . . . the prosecution is assertedly a sham, corrupt, or without

evidentiary basis does not, standing alone, satisfy the requirements of § 1443[1].” Anushiem,

2020 WL 3469042, at *2 (internal quotation marks and citations omitted); see also Brown-Bey,

637 F. App’x at 688 (“The allegation of illegal or corrupt acts of individual state officials that



2
  Further, we note that Talbert did not comply with procedural requirements under 28 U.S.C. § 1455(a),
which provides that a notice of removal shall “contain[] a short and plain statement of the grounds for
removal, together with a copy of all process, pleadings, and orders served upon such defendant . . . in
such action.” Talbert did not provide a copy of any of those documents. See Tejada, 2019 WL 2997015,
at *2 n.4 (noting that the defendant’s notice of removal was “procedurally defective” because he failed to
provide any of the documents required under § 1455(a)); Freeman, 2020 WL 673297, at *2 (noting that
the petitioner failed to include, as required, “copies of all process, pleadings, and orders served upon
her”).


                                                    4
           Case 2:20-cr-00195-KSM Document 2 Filed 07/13/20 Page 5 of 5




might be corrected by the state judiciary, or the mere possibility of an unfair trial in state court,

will not justify removal to the federal court under § 1443(1).” (citation omitted)).

       Additionally, this case is also not removable under § 1443(2) because Talbert is not a

federal or state officer. See id. at 689 (explaining that § 1443(2) “applies only to federal officers

or agents and those authorized to act with or for them in affirmatively executing duties under any

federal law providing for equal civil rights; and state officers who refuse to do an act on the

ground that it would be inconsistent with civil rights laws” (internal quotation marks and

citations omitted)).

       For the foregoing reasons, Talbert’s petition for removal must be denied and this matter

must be summarily remanded to the Court of Common Pleas of Philadelphia County for further

proceedings.

       An appropriate order follows.




                                                   5
